DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Contento on 18 February 2021.

The application has been amended as follows: 
In claim 9, line 7, after “the HVAC system”, the word ---to--- has been inserted prior to “operate”;
In claim 9, line 13, after “using the valve”, the text ---, in a normal mode,--- has been added prior to “to direct the refrigerant”;
In claim 9, line 15, after “using the valve”, the text ---, in the normal mode,--- has been added prior to “to direct the refrigerant”;

In claim 10, line 2, after “reheat coil and valve are part of”, the text “a” has been changed to ---the---;

Claim 11 has been cancelled;



In claim 13, line 2, after “reheat coil and valve are part of”, the text “a” has been changed to ---the---

This application is in condition for allowance except for the presence of claims 24-26 directed to a species non-elected without traverse.  Accordingly, claims 24-26 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to disclose or teach or disclose, in a normal mode, direct refrigerant from the compressor into the valve input of the valve, out of the first branch of the valve, and to the micro-channel condenser; and direct the refrigerant from the reheat coil into the second branch of the valve, out of the third branch of the valve, and into the refrigerant line directly connecting the evaporator to the compressor through a restrictor located between the third branch of the valve and the refrigerant line directly connecting the evaporator to the compressor as required by the independent claims, and as argued by Applicant in Applicant’s remarks.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763